Exhibit 10.1(b)

EXECUTION VERSION

CREDIT SUISSE, NEW YORK BRANCH

November 14, 2006

Fieldstone Investment Corporation
Fieldstone Mortgage Company
11000 Broken Land Parkway
Suite 600
Columbia, MD 21044

Attention: Mark C. Krebs

Re: Amended and Restated Pricing Side Letter

Ladies and Gentlemen:

Reference is hereby made to, and this amended and restated pricing side letter
(the “Pricing Side Letter”) is hereby incorporated by reference into, the
Amended and Restated Master Repurchase Agreement, dated as of November 14, 2006,
(as amended, supplemented and otherwise modified from time to time, the
“Agreement”), among Fieldstone Investment Corporation (a “Seller”), Fieldstone
Mortgage Company (a “Seller”), the Buyers and Group Agents party thereto and
Credit Suisse, New York Branch (the “Administrative Agent”). Any capitalized
term used but not defined herein shall have the meaning assigned to such term in
the Agreement.

The Administrative Agent and the Sellers previously entered into a pricing side
letter, dated November 8, 2005 (the “Existing Pricing Side Letter”).

The Administrative Agent, the Group Agents and the Sellers have requested that
the Existing Pricing Side Letter be amended and restated on the terms and
conditions set forth herein.

Accordingly, the parties hereby agree, in consideration of the mutual promises
and mutual obligations set forth herein, that the Existing Pricing Side Letter
is hereby amended and restated as set forth herein.

Section 1. Definitions. The following terms shall have the meanings set forth
below.

1.1 “Asset Value” shall mean with respect to each Eligible Mortgage Loan, the
lesser of (a) the applicable Purchase Price Percentage for the related Purchased
Mortgage Loan multiplied by the Market Value of such Mortgage Loan and (b) the
outstanding principal balance of such Mortgage Loan. Without limiting the
generality of the foregoing, the Sellers acknowledge that the Asset Value of a
Purchased Mortgage Loan shall be reduced to zero if:

(i) a material breach of a representation, warranty or covenant made by Seller
in the Agreement with respect to such Purchased Mortgage Loan has occurred and
is continuing;

(ii) such Purchased Mortgage Loan is a Defaulted Mortgage Loan;

(iii) such Purchased Mortgage Loan has been released from the possession of the
Custodian under the Custodial Agreement for a period in excess of ten
(10) Business Days;

(iv) such Purchased Mortgage Loan has been subject to a Transaction hereunder
for a period of greater than 180 days;

(v) such Purchased Mortgage Loan is a Wet-Ink Mortgage Loan for which the
Mortgage File has not been delivered to the Custodian on or prior to the fifth
Business Day after the related Purchase Date;

(vi) such Purchased Mortgage Loan is no longer acceptable for purchase by any
Buyer (or an Affiliate thereof) or the Administrative Agent (or an Affiliate
thereof) under any of the flow purchase or conduit programs for which Seller
then has been approved due to a Requirement of Law relating to consumer credit
laws or otherwise;

(vii) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Weighted Average
Mortgage Interest Rate of all Fixed Rate Mortgage Loans is less than 7.5%;

(viii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Weighted Average
Mortgage Interest Rate of all Floating Rate Mortgage Loans is less than 7%;

(ix) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Weighted Average FICO
Score of all Fixed Rate Mortgage Loans is less than 660;

(x) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Weighted Average FICO
Score of all Floating Rate Mortgage Loans is less than 638;

(xi) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans having FICO Scores that are less than
or equal to 500 is greater than 1% of the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans;

(xii) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Floating Rate Mortgage Loans having FICO Scores that are less
than or equal to 500 is greater than 0.50% of the Outstanding Principal Balance
of all Floating Rate Mortgage Loans;

(xiii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans having FICO Scores that are
less than or equal to 550 is greater than 3% of the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans;

(xiv) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Floating Rate Mortgage Loans having FICO Scores that are less
than or equal to 550 is greater than 15% of the Outstanding Principal Balance of
all Floating Rate Mortgage Loans;

(xv) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans having FICO Scores that are less than
or equal to 600 is greater than 10% of the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans;

(xvi) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Floating Rate Mortgage Loans having FICO Scores that are less
than or equal to 600 is greater than 30% of the Outstanding Principal Balance of
all Floating Rate Mortgage Loans;

(xvii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Weighted Average LTV
of all Fixed Rate Mortgage Loans is greater than or equal to 87%;

(xviii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Weighted Average LTV
of all Floating Rate Mortgage Loans is greater than or equal to 85%;

(xix) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans having an LTV that is greater than or
equal to 95% but less than or equal to 100% is greater than or equal to 40% of
the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xx) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Floating Rate Mortgage Loans having an LTV that is greater than
or equal to 95% but less than or equal to 100% is greater than or equal to 15%
of the Outstanding Principal Balance of all Floating Rate Mortgage Loans;

(xxi) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Weighted Average CLTV
of all Fixed Rate Mortgage Loans is greater than or equal to 95%;

(xxii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Weighted Average
CLTV of all Floating Rate Mortgage Loans is greater than or equal to 95%;

(xxiii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans having a CLTV that is greater
than or equal to 95% but less than or equal to 100% is greater than or equal to
40% of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xxiv) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Floating Rate Mortgage Loans having a CLTV that is
greater than or equal to 95% but less than or equal to 100% is greater than or
equal to 65% of the Outstanding Principal Balance of all Floating Rate Mortgage
Loans;

(xxv) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans having an Outstanding Principal Balance
that is less than or equal to $50,000 is greater than or equal to 20% of the
Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xxvi) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Floating Rate Mortgage Loans having an Outstanding
Principal Balance that is less than or equal to $50,000 is greater than or equal
to 5% of the Outstanding Principal Balance of all Floating Rate Mortgage Loans;

(xxvii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans having an Outstanding
Principal Balance that is less than or equal to $100,000 is greater than or
equal to 45% of the Outstanding Principal Balance of all Fixed Rate Mortgage
Loans;

(xxviii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Floating Rate Mortgage Loans having an Outstanding
Principal Balance that is less than or equal to $100,000 is greater than or
equal to 10% of the Outstanding Principal Balance of all Floating Rate Mortgage
Loans;

(xxix) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans having a Credit Grade of “A”
is less than 95% of the Outstanding Principal Balance of all Fixed Rate Mortgage
Loans;

(xxx) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Floating Rate Mortgage Loans having a Credit Grade of “A” is less
than 90% of the Outstanding Principal Balance of all Floating Rate Mortgage
Loans;

(xxxi) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans having a Credit Grade of “D”
is greater than 0.50% of the Outstanding Principal Balance of all Fixed Rate
Mortgage Loans;

(xxxii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Floating Rate Mortgage Loans having a Credit Grade of
“D” is greater than 1% of the Outstanding Principal Balance of all Floating Rate
Mortgage Loans;

(xxxiii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans with respect to which the
related Mortgagors have provided Full Documentation is less than or equal to 55%
of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xxxiv) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Floating Rate Mortgage Loans with respect to which the
related Mortgagors have provided Full Documentation is less than or equal to 37%
of the Outstanding Principal Balance of all Floating Rate Mortgage Loans;

(xxxv) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all 40 Year Mortgage Loans, 30/40 Mortgage Loans and
Interest Only that are Fixed Rate Mortgage Loans, combined, is greater than or
equal to 10% of the Outstanding Principal Balance of all Fixed Rate Mortgage
Loans;

(xxxvi) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all 40 Year Mortgage Loans, 30/40 Mortgage Loans and
Interest Only Loans that are Floating Rate Mortgage Loans, combined, is greater
than or equal to 75% of the Outstanding Principal Balance of all Floating Rate
Mortgage Loans;

(xxxvii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans with respect to which the
related Mortgagor occupies the related Mortgaged Property is less than 93% of
the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xxxviii) when the Outstanding Principal Balance for such Purchased Mortgage
Loan is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Floating Rate Mortgage Loans with respect to which the
related Mortgagor occupies the related Mortgaged Property is less than 90% of
the Outstanding Principal Balance of all Floating Rate Mortgage Loans;

(xxxix) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans with respect to which the
related Mortgaged Property is designated for single-family use is less than 65%
of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xl) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Floating Rate Mortgage Loans with respect to which the related
Mortgaged Property is designated for single-family use is less than 65% of the
Outstanding Principal Balance of all Floating Rate Mortgage Loans;

(xli) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans with respect to which the related
Mortgaged Property is designated for other than single-family use is greater
than 35% of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xlii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Floating Rate Mortgage Loans with respect to which the
related Mortgaged Property is designated for other than single-family use is
greater than 35% of the Outstanding Principal Balance of all Fixed Rate Mortgage
Loans;

(xliii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans that are also Second Lien
Mortgage Loans is greater than 40% of the Outstanding Principal Balance of all
Fixed Rate Mortgage Loans;

(xliv) such Purchased Mortgage Loan is a Floating Rate Mortgage Loan that is
also a Second Lien Mortgage Loan;

(xlv) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Fixed Rate Mortgage Loans with respect to which the related
Mortgaged Property is located in the State of California is greater than 42% of
the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xlvi) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Floating Rate Mortgage Loans with respect to which the
related Mortgaged Property is located in the State of California is greater than
55% of the Outstanding Principal Balance of all Floating Rate Mortgage Loans;

(xlvii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans with respect to which the
related Mortgaged Property is located in the State of Texas is greater than 20%
of the Outstanding Principal Balance of all Fixed Rate Mortgage Loans;

(xlviii) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans with respect to which the
related Mortgaged Property is located in the States of California and Texas,
combined, is greater than 50% of the Outstanding Principal Balance of all Fixed
Rate Mortgage Loans;

(xlix) when the Outstanding Principal Balance for such Purchased Mortgage Loan
is added to that of the other Purchased Mortgage Loans, the Outstanding
Principal Balance of all Fixed Rate Mortgage Loans with respect to which the
related Mortgaged Property is located in a particular state of the United States
or the District of Columbia (other than the States of California and Texas) is
greater than 12% of the Outstanding Principal Balance of all Fixed Rate Mortgage
Loans;

(l) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the Outstanding Principal
Balance of all Floating Rate Mortgage Loans with respect to which the related
Mortgaged Property is located in a particular state of the United States or the
District of Columbia (other than the State of California) is greater than 15% of
the Outstanding Principal Balance of all Floating Rate Mortgage Loans;

(li) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the aggregate Outstanding
Principal Balance of all Fixed Rate Mortgage Loans that are Purchased Mortgage
Loans exceeds 50% of the Outstanding Principal Balance of all Purchased Mortgage
Loans; or

(lii) when the Outstanding Principal Balance for such Purchased Mortgage Loan is
added to that of the other Purchased Mortgage Loans, the aggregate Outstanding
Principal Balance of all Wet-Ink Mortgage Loans that are Purchased Mortgage
Loans exceeds the greater of (i) 20% of the Facility Outstanding Principal and
(ii) $100 million.

1.2 “Administrative Fee” shall mean on each Price Differential Payment Date with
respect to the immediately preceding calendar month, the Seller agrees to pay to
the Administrative Agent, for its own account in accordance with the Repurchase
Agreement, a fee (the "Administrative Fee”) equal to the product of (i) 0.02%
per annum multiplied by (ii) the weighted average daily Facility Outstanding
Principal for such calendar month.

1.3 “Maximum Aggregate Purchase Price” shall mean, the sum of (a) the Maximum
Credit Suisse Group Purchase Price and (b) the Maximum JPM Group Purchase Price;
provided that such amount may not at any time exceed the Maximum Committed
Purchase Price then in effect.

1.4 “Maximum Credit Suisse Group Purchase Price” shall mean FOUR HUNDRED MILLION
DOLLARS ($400,000,000).

1.5 “Maximum JPM Group Purchase Price” shall mean FOUR HUNDRED MILLION DOLLARS
($400,000,000).

1.6 “Non-Utilization Fee” shall mean, on each Price Differential Payment Date
with respect to the immediately preceding calendar month, the Sellers agree to
pay to the Administrative Agent for the benefit of each Group Agent and its
Buying Group, in accordance with the Repurchase Agreement, a fee (the
“Non-Utilization Fee”) equal to the product of (i) 0.125% per annum multiplied
by (ii) the difference between the weighted average daily Maximum JPM Group
Purchase Price or Maximum Credit Suisse Group Purchase Price, as applicable for
such calendar month and such Buying Group’s aggregate pro rata share of the
weighted average daily Facility Outstanding Principal for such calendar month.

1.7 “Post Default Rate” shall mean an annual rate of interest equal to the
greater of (a) the Pricing Rate plus 4% or (b) the Mortgage Interest Rate.

1.8 “Pricing Rate” shall mean LIBOR plus:

(a) 0.23% with respect to Transactions the subject of which are Purchased
Mortgage Loans (other than Wet-Ink Mortgage Loans); and

(b) 0.43% with respect to Transactions the subject of which are Wet-Ink Mortgage
Loans.

The Pricing Rate shall change in accordance with LIBOR, as provided in
Section 5(a).

1.9 “Purchase Price Percentage” shall mean, with respect to each Mortgage Loan,
92.5%.

1.10 “Termination Date” shall mean the earliest of (i) the Business Day
designated by the Sellers to the Administrative Agent as the Termination Date at
any time following thirty (30) days’ written notice to each Group Agent,
(ii) the day upon which a Termination Date is declared or automatically occurs
relating to an Event of Default pursuant to Section 15 hereof, or (iii) July 25,
2007.

Section 2. Computations. The Non-Utilization Fee and the Administration Fee
shall be computed on the basis of the actual number of calendar days in the
related calendar month elapsed in a year of 360 days.

Section 3. Fees. The Sellers agree to pay as and when billed by the
Administrative Agent all of the reasonable fees, disbursements and expenses of
counsel to the Administrative Agent and Buyers in connection with the
development, preparation and execution of this Pricing Side Letter or any other
documents prepared in connection herewith in accordance with Sections 13 and 27
of the Agreement and receipt of payment thereof shall be a condition precedent
to the Buyer entering into any Transaction pursuant hereto.

Section 4. GOVERNING LAW. THIS PRICING SIDE LETTER SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

Section 5. Counterparts. This Pricing Side Letter may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

Section 6. Amendments. This Pricing Side Letter may not be amended,
supplemented, waived or modified except in accordance with the provisions
of this Section 6 and Section 34 of the Repurchase Agreement. All amendments,
supplements, modifications and waivers will be effective if executed by each
Seller, the Administrative Agent and each Committed Buyer whose consent is
required pursuant to Section 34 of the Repurchase Agreement. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Buyers and shall be binding upon Sellers, the Buyers, the Group Agents, the
Administrative Agent and all future holders of Purchased Mortgage Loans. In the
case of any waiver, Sellers, the Buyers, the Group Agents and the Administrative
Agent shall be restored to their former positions and rights hereunder and under
the other Program Agreements, and any Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Event of Default or impair any right consequent thereon.

1

IN WITNESS WHEREOF, the Sellers and the Administrative Agent have caused their
names to be signed hereto by their respective officers thereunto duly authorized
as of the date first above written.

Credit Suisse, New York Branch, as Administrative Agent and as a Group Agent

By: /s/ Anthony Giordano
Name: Anthony Giordano
Title: Director


By: /s/ Joseph Soave
Name: Joseph Soave
Title: Director


2

The JPMorgan Buying Group:

FALCON ASSET SECURITIZATION COMPANY LLC


By: JPMorgan Chase Bank, N.A., its attorney-in-fact

By: /s/ Daniel J. Clarke, Jr.
Name: Daniel J. Clarke, Jr.
Title: Managing Director


JPMORGAN CHASE BANK, N.A., as a Group Agent and as Committed Buyer

By: /s/ Daniel J. Clarke, Jr.
Name: Daniel J. Clarke, Jr.
Title: Managing Director


The Alpine Buying Group:

ALPINE SECURITIZATION CORP., as a Conduit Buyer

By: /s/ Mark Golombeck
Name: Mark Golombeck
Title: Director
By: /s/ Mark Lengel
Name: Mark Lengel
Title: Director

CREDIT SUISSE, NEW YORK BRANCH, individually and as a Committed Buyer

By: /s/ Anthony Giordano
Name: Anthony Giordano
Title: Director


By: /s/ Joseph Soave
Name: Joseph Soave
Title: Director


3

Fieldstone Mortgage Company, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


Fieldstone Investment Corporation, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


4